208 S.E.2d 710 (1974)
23 N.C. App. 362
Felicia SETZER
v.
Gloria L. DUNLAP.
No. 7418DC717.
Court of Appeals of North Carolina.
October 16, 1974.
*711 Clontz, Gardner & Tate by James W. Clontz, High Point, for plaintiff appellee.
Sapp & Sapp by W. Samuel Shaffer, II, Greensboro, for defendant appellant.
CAMPBELL, Judge.
The defendant assigns as error the action of the trial judge in setting aside the verdict and granting a new trial.
Under G.S. § 1A-1, Rule 59(a)(6), a judge may grant a new trial to any party on the grounds that inadequate damages were awarded which appear to have been given under the influence of passion or prejudice. A motion in this regard is directed to the sound discretion of the trial judge and it is established that "[w]hile the necessity for exercising this discretion, in any given case, is not to be determined by the mere inclination of the judge, but by a sound and enlightened judgment in an effort to attain the end of all law, namely, the doing of even and exact justice, we will yet not supervise it, except, perhaps, in extreme circumstances, not at all likely to arise; and it is therefore practically unlimited." Goldston v. Chambers, 272 N.C. 53, 59, 157 S.E.2d 676, 680 (1967), quoting Settee v. Electric Ry., 170 N.C. 365, 367, 86 S.E. 1050, 1051 (1915).
We have reviewed the record and fail to find such extreme circumstances as would render this case reviewable. Consequently, this appeal is
Dismissed.
PARKER and VAUGHN, JJ., concur.